Matter of Schley v Board of Elections in the City of New York (2020 NY Slip Op 03205)





Matter of Schley v Board of Elections in the City of New York


2020 NY Slip Op 03205


Decided on June 8, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2020

Renwick, J.P., Mazzarelli, Webber, Kern, Moulton, JJ.


11728 2524/20

[*1] In re Craig Schley, etc., Petitioner-Appellant,
vThe Board of Elections in the City of New York, Respondent-Respondent.


Craig Schley, appellant pro se.
James E. Johnson, Corporation Counsel, New York (Elina Druker of counsel), for respondent.

Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about May 4, 2020, which, inter alia, dismissed with prejudice, the proceeding to validate the designating petitions, unanimously affirmed, without costs or disbursements.
No opinion. Order filed.
ENTERED: JUNE 8, 2020
CLERK